ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent failed to promptly refund an unearned legal fee and otherwise mishandled client funds, and engaged in conduct intended to disrupt a tribunal. This misconduct occurred in the same time frame as the misconduct forming the basis of respondent’s earlier disciplinary matter. Prior to the filing of new formal charges, respondent and the ODC *663submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Jean Marie Lacobee, Louisiana Bar Roll number 25319, be adjudged guilty of additional violations which warrant discipline and which may be considered in the event she applies for reinstatement from her suspension in In re: Lacobee, 03-2010 (La.2/20/04), 866 So.2d 237, after becoming eligible to do so.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.